2CORRECTED NOTICE of ALLOWANCE

Examiner’s Note
	This corrected notice of allowance is being issued in response to the information disclosure statement filed February 2, 2022.  The documents listed therein have been considered but have not been found to affect patentability of the indicated subject matter.  Claims 1-7 remain allowed.
Claims 1-7 are allowed
	The prior art does not teach or suggest a ferritic stainless steel having excellent corrosion resistance against salt damage having a composition as set forth by applicants claim 1 including a balance being Fe and impurities, and further comprising a passive film in the steel surface, where in a region ranging from the steel surface to a depth of 5 nm and not exceeding a thickness of the passive film, Al and Si are present in a total amount of 1.0 atomic% or more, Cr is present in an amount of 10.0 atomic% or more, and Fe is present in an amount of 85.0 atomic% or less, in terms of cation fraction.  Further there is no motivation such that one of ordinary skill in the art would have found it obvious to modify known stainless steels to obtain a stainless steel satisfying each of the claimed requirements.
The prior art made of record and not relied upon includes Pedrazzini et al. (US Patent 5,843,240), Starcevic et al. (US Patent 6,398,8769), and Negri et al. (US Patent) 6,554,908 who disclose pickling processes deemed relevant to applicants’ disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784